Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s arguments filed November 18, 2022.

Claims 1-20 are pending. Claims 3-20 have been withdrawn from consideration due to a non-elected invention.

All prior rejections are maintained for the reasons set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Moiseev (RU 2021410) in view of Hurter (US 6,302,997).
Moiseev teaches paper and pulps made from bleached bast hemp fibers of initial length 24-34 mm (page 2, last paragraph).
Moiseev is silent as to the method of bleaching and the brightness as measured by the Technical Association of the Pulp and Paper Industry (TAPPI) 525 standard test method.
Hurter teaches bast hemp fibers used in paper and pulps can be bleached so the brightness is 70-90% ISO range and 85-90% for a high end grade (column 2, lines 42-45; column 5, lines 40-50). Hurter teaches bleaching and brightening the hemp bast with ozone (oxygen)  (column 5, lines 40-50; column 11, lines 10-15).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bleached bast fibers of Moiseev by bleaching them in oxygen containing gas and brightening them to a value of 70-90% ISO range as Hurter teaches hemp bast fibers are conventionally bleached in this manner and it is desirable to have a high brightness rating over 70%. While Moiseev and Hurter do not teach using the TAPPI 525 standard test, high brightness is important in the appearance of the fibers and achieving levels above 70 is desired. It would be obvious to arrive at oxygen scoured and brightened bast fibers of at least 7mm length with the claimed brightness at least 70 as Moiseev teaches bast fibers of 24-24mm are bleached prior to cutting and Hurter teaches oxygen bleaching methods are effective in achieving brightness levels above 70. 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Moiseev (RU 2021410) in view of Xu (US 2007/0094810)
Moiseev teaches paper and pulps made from bleached bast hemp fibers of initial length 24-34 mm (page 2, last paragraph).
Moiseev is silent as to the method of bleaching and the brightness as measured by the Technical Association of the Pulp and Paper Industry (TAPPI) 525 standard test method.
Xu teaches bast hemp fibers (paragraph 0001,0012,0055-0056) used in paper and pulps can be bleached using oxygen (paragraph 0023).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bleached bast fibers of Moiseev by bleaching them in oxygen containing gas and brightening them to a value of at least 70 as measured by the Technical Association of the Pulp and Paper Industry (TAPPI) 525 standard test method as Xu teaches hemp bast fibers are conventionally bleached using oxygen methods and the oxygen bleaching can be repeated which would be expected to give high levels of brightness. While Moiseev and Xu do not teach using the TAPPI 525 standard test and the brightness rating, high brightness is important in the appearance of the fibers and achieving levels above 70 would be desired and result from repeated oxygen bleaching. It would be obvious to arrive at oxygen scoured and brightened bast fibers of at least 7mm length with the claimed brightness at least 70 as Moiseev teaches bast fibers of 24-34mm are bleached prior to cutting and Xu teaches oxygen bleaching methods. The degree of brightness can be achieved through routine experimentation by oxygen bleaching methods. Applicant has not demonstrated the criticality of the 70 level and therefore it would be obvious to achieve by adjusting the bleaching parameters.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Moiseev (RU 2021410) in view of Duggirala (US 2013/0206350).
Moiseev teaches paper and pulps made from bleached bast hemp fibers of initial length 24-34 mm (page 2, last paragraph).
Moiseev is silent as to the method of bleaching and the brightness as measured by the Technical Association of the Pulp and Paper Industry (TAPPI) 525 standard test method.
Duggirala teaches bast hemp fibers used in paper and pulps (paragraph 0051) can be bleached so the brightness above 70 using the TAPPI 525 standard test method (paragraph 0065, see tables BR columns). All table values for brightness exceed 90. Duggirala teaches treating with peroxygen bleaches (paragraph 0028). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bleached bast fibers of Moiseev by bleaching them in peroxygen producing bleaches and brightening them to a value of greater than 70 as measured by TAPPI 525 as Duggirala teaches hemp bast fibers are conventionally bleached in this manner and it is desirable to have a high brightness rating over 90 as measured by TAPPI 525. It would be obvious to arrive at oxygen scoured and brightened bast fibers of at least 7mm length with the claimed brightness at least 70 as measured by TAPPI 525 as Moiseev teaches bast fibers of 24-24mm are bleached prior to cutting and Duggirala teaches bleaching the fibers with peroxygen producing chemicals to achieve TAPPI 525 brightness ratings above 90. Duggirala emphasizes these brightness values are desirable to maintain and enhance the brightness of the fibers. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17/074768. The claims are not identical but contain overlapping lengths and brightness values. 
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17/074768. The claims are not identical but contain the same lengths and brightness values and fibers are contained in the articles.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed regarding the prior art have been fully considered but they are not persuasive. Applicant defines scouring in paragraph 0040 of the specification as “a cleaning procedure that removes impurities from fibers and is performed by exposing fibers to chemicals. In paragraph 0042 of the specification applicant indicates that scouring agents can be oxygen gas, organic acid or salt thereof. Additional gases are permitted to be present and the concentration of the oxygen gas is not limited as the exemplified range of paragraph 0042 or table 5 on page 39 are preferred embodiments. A reference is not limited to the working examples, see In re Fracalossi, 215 USPQ 569 (CCPA 1982). All disclosures of the prior art, including non-preferred embodiment, must be considered. See In re Lamberti and Konort, 192 USPQ 278 (CCPA 1967); In re Snow 176 USPQ, 328, 329 (CCPA 1973). Non-preferred embodiments can be indicative of obviousness, see Merck & Co. v.  Biocraft Laboratories Inc. 10 USPQ 2d 1843 (Fed. Cir. 1989); In re Lamberti, 192 USPQ 278(CCPA 1976); In re Kohler, 177 USPQ 399. It is noted that the prior art of Moiseev, Hurter, Xu and Duggirala are all performed in an air rich environment which has oxygen gas present. 
The claims are product claims directed to a bast fiber with a brightness rating of at least 70 and the prior art teaches it is known to produce bast fibers with this rating. The method of oxygen scouring is a process limitation and in a product by process claim the burden rests with applicant to demonstrate that the method of scouring and brightening materially effects the invention since other chemicals can be use in an environment with oxygen present to produce a similar brightness rating. Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.
Burden is on applicants to show product differences in product by process claims, see In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985); In re Best, 195 USPQ 430 (CCPA 1977); In re Fessman, 180 USPQ 324 (CCPA 1974); In re Brown, 173 USPQ 685 (CCPA 1972).
Moiseev and Hurter are both directed to bleaching fabrics and Hurter teaches brightenng bast fibers is conventional and desirable. Using known brightening techniques to achieve a desired brightness level efficient on known type and length fibers used in the art for producing paper and pulps is obvious.  Hurter clearly teaches using bast fibers and increasing the brightness to the claimed levels. It is noted that ozone decomposes to oxygen ( see US 20150342224, paragraph 0390). Hurter further teaches the ozone does decompose in the process (column 9, lines 15-30). The references do not teach a restricted environment so are done in the presence of air which also has oxygen gas.
Regarding Xu, again no restrictions are made to exclude air so oxygen is present. Xu further teaches using hydrogen peroxide which is unstable and breaks down into water and oxygen gas (see pubchem: https://pubchem.ncbi.nlm.nih.gov/compound/Hydrogen-peroxide. Page 1). Using known brightening techniques where oxygen is present to achieve a desired brightness level efficient on known type and length fibers used in the art for producing paper and pulps is obvious.
Regarding Duggirala, again no restrictions are made to exclude air so oxygen is present. Using known brightening techniques to achieve a desired brightness level efficient on known type and length fibers used in the art for producing paper and pulps is obvious.
	It is the examiner’s central position that all the prior art references scour with oxidizing chemicals in the presence of oxygen gas and that bleaching and brightening bast fibers to the claimed brightness level is taught in the art. The claims are product claims and the applicant has not demonstrated with experimental data that the method of oxygen scouring materially effects the invention. Scoured and brightened bast fibers of the claimed brightness level which have been treated in air which contains oxygen gas are known in the prior art. Furthermore applicant’s specification defines scouring as treatment with chemicals which is not limited and oxygen scouring can contain other components and gases. The prior art meet these limitations.
Regarding the double patenting rejections, As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.
 Accordingly the rejections are maintained. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761